                   Case 1:21-mj-00041-RSK ECF No. 6, PageID.25 Filed 02/03/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                      CRIMINAL MINUTE SHEET
USA v.       Daris Markeith-Lee Jefferson                                                Mag. Judge: Ray Kent

    CASE NUMBER                      DATE                 TIME (begin/end)              PLACE                  INTERPRETER


 1:21-mj-00041-RSK              February 3, 2021          10:20 - 10:44 a.m.          Grand Rapids


APPEARANCES:
Government:                                              Defendant:                                      Counsel Designation:
Vito S. Solitro / Stephanie Carowan                      Appeared w/out counsel (court to appoint)


          OFFENSE LEVEL                                 CHARGING DOCUMENT/COUNTS                           CHARGING DOCUMENT
                                                                                                         Read
Felony                                      Complaint                                                    Reading Waived

             TYPE OF HEARING                                      DOCUMENTS                               CHANGE OF PLEA

✔   First Appearance                                  Defendant's Rights                        Guilty Plea to Count(s)
    Arraignment:                                      Waiver of                                 of the
         mute              nolo contendre             Consent to Mag. Judge for
                           guilty                                                               Count(s) to be dismissed at sentencing:
         not guilty
                                                      Other:
    Initial Pretrial Conference
                                                                                                Presentence Report:
    Detention         (waived    )                                                                     Ordered      Waived
    Preliminary    (waived       )                 Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                                 Report & Recommendation
                                                                                                     No Written Plea Agreement
    Revocation/SRV/PV                                 Order of Detention
                                                      Order to file IPTC Statements
    Bond Violation                                                                                    EXPEDITED RESOLUTION
                                                      Bindover Order
    Change of Plea                                 ✔ Order Appointing Counsel
                                                                                                     Case appears appropriate for
    Sentencing                                        Other:                                         expedited resolution
    Other:

                 ADDITIONAL INFORMATION                                                           SENTENCING
Defendant appeared by video conference from the Newaygo                    Imprisonment:
County Jail.                                                               Probation:
                                                                           Supervised Release:
                                                                           Fine: $
                                                                           Restitution: $
                                                                           Special Assessment: $
                                                                           Plea Agreement Accepted:             Yes    No
                                                                           Defendant informed of right to appeal:         Yes       No
                                                                           Counsel informed of obligation to file appeal:  Yes      No


                  CUSTODY/RELEASE STATUS                                                 BOND AMOUNT AND TYPE

Remanded to USM                                                        $

CASE TO BE:           Set for Hearing before Mag. Judge               TYPE OF HEARING: Preliminary/Detention Hearings

Reporter/Recorder:          Digitally Recorded                        Courtroom Deputy:              S. Carpenter
